Portee, J.
The Superior Court rendered judgment for the Defendant, on the ground that our State laws for the regulation of port pilotage, so far as they apply to vessels propelled by steam, are in conflict with the Acts of Congress (Sess. Laws, 1853, 921; id. 1854, 459; id. 1857, 500 ; 1 U. S. Statutes at Large, 54; 5 id. 153; 10 id. 61).
The validity of our legislation on this subject, except so far as it may have been affected by the statute last cited, which was enacted in 1852, had been settled by a previous decision of the ultimate federal tribunal (Cooley v. Portwardens of Philadelphia, 12 Howard’s U. S. R. 299). Since the present cause was decided in,, the Court below, the Supreme Court of the United States has adjudged that the Act of 1852 is applicable only to the class of pilots attached to particular vessels, and charged with the duty of navigating them on the voyage ; and that it does not supersede the authority of the States to regulate pilotage at their own ports, for the protection of general commerce (Steamship Co. v. Joliffe, 2 Wallace, 450, 461, 462; Gilman v. Philadelphia, 3 Wallace, 731). It follows that, upon the facts proved, the Plaintiff was entitled to judgment.
It is unnecessary to determine the purpose and effect of the Acts of 1866, to which we have been referred, as the correctness of the decision under review depends on the antecedent state of the law. Ho subsequent congressional legislation would justify us in upholding a judgment confessedly erroneous, or in denying the right acquired by the Plaintiff under the authority of State laws, the validity of which has been sustained in the federal courts.
The claim that the Plaintiff is not entitled to off-shore pilotage rests upon a misapprehension of the limits of governmental authority in a maritime state or nation. It is not an issue as to the relative boundaries of State and Federal jurisdiction; for, in this respect, all that belongs to either is confessedly vested in the *301States in the absence of Federal legislation. The proposition of the Defendant involves a denial to either jurisdiction of the power claimed by every maritime nation, to exercise such rights on the neighboring seas—the common domain of all—as are essential to the protection of its own territorial dominion. We entertain no doubt of the existence of this power. The regulations of port pilotage stand, substantially, on the same footing with our quarantine laws. It is the right and the duty of the State, by appropriate legislation, to guard the public health and the security of general commerce, and to provide against the dangers to which every maritime people are exposed, by intercepting and averting them on the sea, without the bounds of exclusive territorial dominion (Gilman v. Philadelphia, 3 Wallace, 726, 730).
It is urged that such a power is subject to abuse; but this is no argument against its existence. The owners of every registered vessel leaving or entering our ports, must be content to acquiesce in our regulations for the security of general commerce ; and it is no cause of just complaint that, in common with other maritime states, we exact reasonable compensation for services tendered by our pilots, those hardy sentinels of the sea, whom we encourage to encounter its severest hazards for the protection of property and life against the perils of an ocean coast.
The judgment of the Superior Court should be reversed, and judgment should be directed for the Plaintiff for $66.66, with interest and costs.
Judgment accordingly, all the judges concurring except Gboveb, J., who was for affirmance.